Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/16/20 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Objections
3.	Claim 3 is objected to because the phrase “wherein an opening portion along a perimeter of the open collar” does not read correctly where it is placed in the claim. If “wherein” is changed to “further comprising”, which would read more correctly, the limitation seems redundant as an “open collar” inherently has “an open portion”. Also, “said perimeter” lacks proper antecedent basis. Appropriate correction is required. Examiner suggest the claim recite “wherein an open portion of the open collar extends up to half of a perimeter of the open collar in length”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. (US 9,701,253 B2).
Regarding claim 1, Conlon discloses a vehicular flower hanger (only a hanger currently being claimed, neither the vehicle not the flower being claimed in combination, and the Conlon hanger is capable of being used to support a flower) comprising: only one open collar (104, where no specific collar shape is being claimed and where 104 is open between the hooked ends where 102 is attached); only two pivot points on opposing portions of said open collar (the points where 102 is pivotally attached); and a hanger element (102) pivotably connected (nothing in the hooked ends is stopping the chain links from pivoting therein) to each pivot point (the one hanger 102 is attached to each/both pivot points as claimed).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US 9,701,253 B2) in view of Lehtonen (US 9,463,752 B1).
Regarding claim 2, Conlon discloses the vehicular flower hanger of claim 1, but fails to disclose wherein each hanger element provides a detachable fastener at a distal end thereof. Conlon shows a single hanger element (see Figures), discloses that it could be two elements (see col. 4 lines 6-7), but fails to disclose a detachable fastener. Lehtonen teaches that it was already known to suspend an article carrier from vehicle headrest posts using two elements (4,5) each with a detachable fastener (13/14) at an end thereof. Considering these references in their entirety, a person of ordinary skill in the art would have realized through their own available knowledge that the headrest attachments taught by Conlon and Lehtonen are interchangeable to obtain the predictable result of attaching an article carrier to headrest posts. As such, it would have been an obvious matter of design choice to have replaced the hanging element(s) of Conlon with hanging elements having detachable fasteners as taught by Lehtonen. There is no inventive step in simply choosing between known headrest post mounting means absent a showing of unexpected results.
Regarding claim 3, Conlon as modified above includes the vehicular flower hanger of claim 2, wherein Conlon teaches an open portion (the open portion between the hooked ends where 102 is attached) extending up to a half (this limitation includes anything less than or equal to a half) of said perimeter in length (see Figures of Conlon).
Regarding claim 4, Conlon as modified above includes the vehicular flower hanger of claim 3, wherein the open collar is circular (See Figure 1 of Conlon where portions of the collar are shown as rounded and matching the shape of part of a circle).  
Regarding claim 5, Conlon as modified above includes the vehicular flower hanger of claim 3, wherein the open collar is rectangular (See Figure 4A of Conlon where portions of the collar are shown with 90 degree bends and matching the shape of part of a rectangle).
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conlon et al. (US 9,701,253 B2) in view of Lehtonen (US 9,463,752 B1) as applied to claim 2 above, further in view of Edwards (US 10,231,384 B2).
Regarding claim 6, Conlon as modified above includes a method comprising: providing an open collar having two opposing pivot points (as taught by Conlon), hanging two hanging elements (as taught by Lehtonen) from a headrest of said vehicle seat (as taught by both Conlon and Lehtonen), each hanging element pivotably connected to one of the two opposing pivot points (as taught by Conlon); and facing the open portion against a rear seat surface (as taught by Conlon) so that the open collar pivots about the two opposing pivot points (inherently allowed by the Conlon structure). Conlon discloses his collar being used to hang or support a variety of items at the rear of the seat but fails to specifically disclose retaining one or more flowers against a rear surface of a vehicle seat wherein the one or more flowers is not in soil and not in a vessel, sliding the one or more flowers through an open portion of an open collar, in such a way that a portion of the one or more flowers is supported while another portion of the one or more flowers is supported by said rear surface. Edwards teaches that it was already known in the art to utilize a headrest post mounted article carrier for transporting a bouquet of flowers. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art to have at least tried using the Conlon collar to transport a bouquet of flowers in the manner taught by Edwards. Inserted through the collar, the flowers would inherently engage the rear of the seat through the open portion of the collar simply due to the open nature of the collar.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        11/3/22